DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
The Specification (p. 2, line 20 and p. 9, line 20) refers to “straight circular polarization”. This term is not defined and it is unclear how the polarization is both straight and circular. 
Appropriate correction is required.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites the limitation “said metal antennas and said monopole antenna being arranged on a ground plane and coupled”. This statement is ambiguous since it is unclear whether said metal antennas and said monopole antenna are coupled to each other, coupled to the ground plane, or coupled to another element. Based on the Specification (p. 5, line 25), it appears that the metal antennas and the monopole antenna are coupled to each other. 
For purposes of examination, claim 1 is interpreted by the Examiner to read “said metal antennas and said monopole antenna being arranged on a ground plane, wherein said metal antennas and said monopole antenna are coupled to each other”. 
Claims 2-11 are objected to due to their dependence therefrom. 
  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim 5 should be corrected to end with a period instead of a comma.
  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
In claim 10, line 1, the reference number and parentheses should be removed. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the load circuit being parameterized to provide radiation in which the monopole antenna has a destructive contribution of a magnetic transverse radiation mode, making it possible to obtain a radiation of selected circular polarization by said at least one pair of metal antennas”. The term “making it possible” renders the claimed limitation indefinite because it is unclear whether a radiation of selected circular polarization is being positively recited, or whether only the prior limitation of “the load circuit being parameterized to provide radiation in which the monopole antenna has a destructive contribution of a magnetic transverse radiation mode” is necessary to read on the claim language. Additionally, the term “making it possible” conveys a hypothetical recitation.
For purposes of examination, claim 1 is interpreted by the Examiner to read “the load circuit being parameterized to provide radiation in which the monopole antenna has a destructive contribution of a magnetic transverse radiation mode, wherein said at least one pair of metal antennas is configured for a radiation of selected circular polarization”.
Claims 2-11 are rejected due to their dependence therefrom.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “said selected circular polarization is a straight circular polarization”. The term “straight circular polarization” is not defined in the Specification or claims, and it is unclear how polarization can be both straight and circular. Therefore, the term conveys an ambiguous connotation. The term “straight circular polarization” renders the claim limitation “said selected circular polarization is a straight circular polarization” indefinite since it is unclear what type of polarization is necessary to read on the claim language. 
For purposes of examination, claim 2 is interpreted by the Examiner to read “said selected circular polarization is a circular polarization”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez et al. (US 20180337458 A1), hereinafter referred to as “Rodriguez”.
Regarding claim 1, as best understood, Rodriguez discloses an antenna network (fig. 6A, element 240; para. [0152]) with directive radiation (para. [0113], [0166]), adapted to operate in at least one predetermined frequency band (para. [0166]), comprising: 
-at least one pair of metal antennas (fig. 6A, elements 211-212; para. [0153]) formed of a first metal antenna (fig. 6A, element 211) and a second metal antenna (fig. 6A, element 212), the second metal antenna (fig. 6A, element 212) being sequentially rotated by a predetermined angle of rotation relative to the first metal antenna (fig. 6A, element 211), 
- a load circuit (fig. 6A, elements 231-235; para. [0153]), each metal antenna (fig. 6A, elements 211 and 212) being connected (fig. 6A; para. [0153]) to said load circuit (fig. 6A, elements 211 and 212)
-a monopole antenna (fig. 6A, element 201; para. [0153]) having a central position (fig. 6A) in the antenna network (fig. 6A, element 240), connected to said load circuit (fig. 6A, elements 231-235), 
- said metal antennas (fig. 6A, elements 211 and 212) and said monopole antenna (fig. 6A, element 201) being arranged on a ground plane (fig. 6B, element 300; para. [0167]; fig. 7A, element 348; para. [0171]) and coupled (para. [0129]), the load circuit (fig. 6A, elements 231-235) being parameterized (para. [0135]) to provide radiation in which the monopole antenna (fig. 6A, element 201) has a destructive contribution of a magnetic transverse radiation mode (since antenna network 240 is construed herein as being the same as the claimed antenna network, the network antenna 240 inherently would have the same function), making it possible to obtain a radiation of selected circular polarization (para. [0135], [0166]) by said at least one pair of metal antennas (fig. 6A, elements 211 and 212).  
Examiner’s note: Regarding the recitation that an element is ‘adapted to’ perform a function, it is the position of the Office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case, the prior art applied herein is construed as at least possessing such ability.
Regarding claim 2, as best understood, Rodriguez discloses said selected circular polarization is a straight circular polarization (para. [0135]).  
Regarding claim 3, Rodriguez discloses two pairs of metal antennas (fig. 6A, elements 211-212 and 213-214; para. [0153]), each pair of metal antennas (fig. 6A, elements 211-212 and 213-214) being adapted to operate in an associated frequency band so as to provide a dual frequency band antenna (para. [0133], [0166]).  
Examiner’s note: Regarding the recitation that an element is ‘adapted to’ perform a function, it is the position of the Office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case, the prior art applied herein is construed as at least possessing such ability.
Regarding claim 5, Rodriguez discloses the predetermined rotation angle is a 90° angle for the (fig. 6A) or each pair of metal antennas (fig. 6A, elements 211-212).
Regarding claim 9, Rodriguez discloses each metal antenna (fig. 6A, elements 211 and 212) of a pair of metal antennas (fig. 6A, elements 211-212) is made by printing on a board (fig. 6B, element 300; para. [0167]).  
Examiner’s note: It is noted that this claim is drawn towards a product-by-process, wherein the process is printing on a board. See MPEP 2113, section I:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Regarding claim 10, Rodriguez discloses the load circuit (fig. 6A, elements 231-235) is composed of passive components of capacitive, inductive, resistive nature or a combination of these components (para. [0039], [0131]).  
Regarding claim 11, Rodriguez discloses a satellite geolocation system (para. [0208]) comprising an antenna network (fig. 6A, element 240).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Mak et al. (US 20080143602 A1), hereinafter referred to as “Mak”.
Regarding claim 4, Rodriguez teaches altering the size of pairs of metal antennas (para. [0160]).
Rodriguez does not teach a first pair of metal antennas is formed of two antennas each having a radiating element of a first length, and a second pair of resonant metal antennas is formed of two antennas each having a radiating element of a second length, the second length being different than the first length.  
Mak teaches a first pair of metal antennas (fig. 4, elements 201-202; para. [0033]) is formed of two antennas (fig. 4, elements 201 and 202) each having a radiating element of a first length (fig. 4; para. [0033]), and a second pair of resonant metal antennas (fig. 4, elements 402-403; para. [0033]) is formed of two antennas (fig. 4, elements 402 and 403) each having a radiating element of a second length (fig. 4; para. [0033]), the second length being different than the first length (fig. 4; para. [0033]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Rodriguez such that a first pair of metal antennas is formed of two antennas each having a radiating element of a first length, and a second pair of resonant metal antennas is formed of two antennas each having a radiating element of a second length, the second length being different than the first length, as described in Mak. Doing so allows for the desired frequency characteristics (Mak, para. [0033]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Rodriguez (US 20210159600 A1), assigned to Skyworks Solutions Inc., hereinafter referred to as “Skyworks”.
Regarding claim 6, Rodriguez teaches additional metal antennas (para. [0160]).
Rodriguez does not teach four pairs of metal antennas, symmetrically arranged around a center of rotation of said sequential rotation.  
Skyworks teaches four pairs of metal antennas (fig. 6C, elements 251-258; para. [0207]), symmetrically arranged around a center of rotation of said sequential rotation (fig. 6C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Rodriguez to include four pairs of metal antennas, symmetrically arranged around a center of rotation of said sequential rotation, as described in Skyworks. Doing so allows for additional tuning capability (Skyworks, para. [0207]), thereby enabling the desired frequency and polarization characteristics (Skyworks, para. [0163]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hannan et al. (US 6618016 B1), hereinafter referred to as “Hannan”.
Regarding claim 7, Rodriguez does not teach each metal antenna is an inverted F planar antenna.  
Hannan teaches each metal antenna is an inverted F planar antenna (fig. 1, elements 21-24; col. 3, lines 22-24; fig. 4B; col. 5, lines 55-62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Rodriguez such that each metal antenna is an inverted F planar antenna, as described in Hannan. Doing so allows for the desired polarization characteristics (Hannan, col. 3, lines 60-67 - col. 4, lines 1-9).
Regarding claim 8, Rodriguez does not teach each pair of metal antennas comprises two inverted F planar metal antennas of the same dimensions, each inverted F planar metal antenna comprising a folded capacitive roof connected to the ground plane by a short circuit and a metal feed strand connected to said load circuit.  
Hannan teaches each pair of metal antennas (fig. 1, elements 21-24; fig. 4B) comprises two inverted F planar metal antennas of the same dimensions (figs. 1, 4B), each inverted F planar metal antenna (fig. 4B) comprising a folded capacitive roof (fig. 4B, element 21b; col. 5, lines 62-65) connected to the ground plane (figs. 1 and 4B, element 16; col. 3, lines 13-17) by a short circuit (col. 5, line 67 – col. 6, lines 1-3) and a metal feed strand (fig. 4B, element 28; col. 6, lines 1-4) connected to said load circuit (fig. 2, element 50; col. 4, lines 37-42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Rodriguez such that each pair of metal antennas comprises two inverted F planar metal antennas of the same dimensions, each inverted F planar metal antenna comprising a folded capacitive roof connected to the ground plane by a short circuit and a metal feed strand connected to said load circuit, as described in Hannan. Doing so allows for the desired polarization characteristics (Hannan, col. 3, lines 60-67 - col. 4, lines 1-9).



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Izadian (US 5300936 A) and Gomez (US 20200106158 A1) are cited to teach an antenna network, relevant to claim 1 of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
10/21/2022